Title: To George Washington from William Stephens Smith, 15 July 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            New York 15th July 1783
                        
                        I am to acknowledge the receipt of your Excellency’s Letters of the 30th Ulto & 9th Inst.
                        The Key of the Small trunk, I gave to Mr Cortlandt and am surprised at his inattention in not
                                haveing it—The Duty of Arts and Sciences is in eight vols,but bound for more convenience in 4.
                        I have acted with Mr Francis agreable to your Excellency’s directions & have requested him to present
                            his Bills after every supply—he says the Turtle were intended as a present and refuses accepting any thing for them, The
                            Letter directed to him I seald and deliver’d; he expressed his gratitude for the Attention.
                        The thread &c. sufficient to work up three pieces of nankeen accompanies this; I have spoke for the
                            Caps for the Postilions but am at a loss for the proper dimensions—I shall desire the man to proceed as far as possible
                            without hardning them, untill I can inform him of the size, for which I shall thank your Excellency—for
                            unless they fit properly, they will be troublesome to the boy’s & never look well. With the sincerest attachment
                            I have the honor to be Your Excellency’s Most Obliged Servant
                        
                            W.S. Smith
                        
                    